Citation Nr: 0410397	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  00-09 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 1999 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for bilateral hearing loss and 
assigned a noncompensable (zero percent) rating.  The veteran 
seeks a compensable initial rating.


FINDINGS OF FACT

1.  At a May 1999 VA audiological examination, pure tone averages 
of the 1000, 2000, 3000, and 4000 hertz thresholds were 38 
decibels in the right ear and 46 decibels in the left ear; speech 
recognition scores were 92 percent in the right ear and 92 percent 
in the left ear; and word recognition scores were evaluated as 
being excellent.

2.  At a July 2003 VA audiological evaluation, pure tone averages 
of the 1000, 2000, 3000, and 4000 hertz thresholds were 50 
decibels in the right ear and 58 decibels in the left ear; speech 
recognition scores were 96 percent in the right ear and 92 percent 
in the left ear; and word recognition scores were evaluated as 
being excellent in quiet at moderately-loud intensity levels.      

3.  At a January 2004 VA audiological examination, pure tone 
averages of the 1000, 2000, 3000, and 4000 hertz thresholds were 
49 decibels in the right ear and 54 decibels in the left ear; 
speech recognition scores were 96 percent in the right ear and 94 
percent in the left ear; and word recognition scores were 
evaluated as being excellent.




CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2003); 38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Code 
6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency of 
this claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These new provisions redefine the obligations of 
VA with respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  In this case, the Board 
finds that VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  The Board concludes that the discussions in the 
June 1999 rating decision, discussions at the March 2000 RO 
hearing, the April 2000 Statement of the Case, the July 2003 and 
January 2004 Supplemental Statements of the Case, and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

The Statement of the Case and Supplemental Statements of the Case 
set forth the laws and regulations applicable to the veteran's 
claim rating of the veteran's service-connected bilateral hearing 
loss.  Further, an April 2003 letter from the RO to the veteran 
informed him of the type of evidence that would substantiate his 
claim (e.g., medical evidence to show that his hearing disability 
was of greater severity than currently evaluated).  The veteran 
was informed in the June 1999 rating decision and the Statement of 
the Case and  Supplemental Statements of the Case that his claim 
was being denied because his VA audiological examination results 
did not meet the schedular criteria for a compensable rating for 
bilateral hearing loss.  In the January 2004 SSOC he was further 
informed that his speech discrimination scores were excellent, so 
that his hearing loss disability was not shown to substantially 
interfere with employment.  In the April 2003 RO letter, he was 
informed that he could obtain and submit private evidence in 
support of his claim, and that he could  have the RO obtain VA and 
private evidence if he completed the appropriate medical releases 
for any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records.  In addition, 
as noted above, the RO contacted the veteran by letter in April 
2003 and asked him to identify all medical providers who treated 
him for bilateral hearing loss.  The veteran has not responded to 
this request.  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the May 1999, July 2003, and 
January 2004 reports of medical examinations obtained by the RO, 
in conjunction with the other lay and medical evidence of record, 
provide sufficient competent medical evidence to decide the claim.

The Board notes that in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made 
a conclusion similar to the one reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Federal Circuit found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
However, the recently enacted Veterans Benefits Act of 2003 
permits VA to adjudicate a claim within a year of receipt of the 
claim.  The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. No. 
108- 183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).
 
The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to an 
initial compensable rating for bilateral hearing loss, a 
substantially complete application was received in December 1999 
(in the form of a notice of disagreement with the initial rating 
decision).  Thereafter, as the veteran was notified in April 2000, 
that issue was denied.  Subsequently, in April 2003, the RO 
provided notice to the claimant by letter regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his or her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, two new VA 
examinations were provided, the case was readjudicated, and two 
Supplemental Statements of the Case (SSOCs) were issued.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices, and the RO has made additional efforts to 
develop the claim in accordance with the duty to assist as 
mandated by the VCAA.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  At his 
RO hearing, in the initial rating decision, in the SOC and SSOCs, 
and in the April 2003 RO letter, the veteran was put on notice of 
the type of evidence that would support his claim and that he 
could provide any evidence in his possession that tended to 
substantiate his claim, whether already obtained by him or 
subsequently obtained from outside sources.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error. 

Factual Background

In January 1999, the RO received the veteran's claim for service 
connection for bilateral hearing loss.

At a May 1999 VA audiological examination, pure tone thresholds 
for the right ear were 20 decibels at 1000 hertz, 35 decibels at 
2000 hertz, 35 decibels at 3000 hertz, and 60 decibels at 4000 
hertz.  Pure tone thresholds for the left ear were 20 decibels at 
1000 hertz, 35 decibels at 2000 hertz, 55 decibels at 3000 hertz, 
and 75 decibels at 4000 hertz.  Pure tone averages of the 1000, 
2000, 3000, and 4000 hertz thresholds were 38 decibels in the 
right ear and 46 decibels in the left ear.  Speech recognition 
scores were 92 percent in the right ear and 92 percent in the left 
ear.  The examiner opined that the veteran's hearing loss was 
consistent with acoustic trauma.  Word recognition scores were 
evaluated as remaining excellent.

The veteran was granted service connection for bilateral hearing 
loss in June 1999, effective January 1999.  A noncompensable 
rating was assigned.  The veteran has appealed the decision, 
claiming entitlement to a compensable initial rating.

At a March 2000 RO hearing, the veteran and his representative 
expressed the concern that the veteran's May 1999 VA audiological 
examination may not have been fair.  The veteran described 
problems presented by his hearing difficulties during his duties 
as a security guard, such as hearing women with softer voices or 
the elderly.  He described problems hearing the phone, radio, and 
television at home, and having to turn the volume up on these 
devices.  He indicated he had recently obtained hearing aids 
through VA.  

At a July 2003 VA audiological examination, pure tone thresholds 
in the right ear were 30 decibels at 1000 hertz, 45 decibels at 
2000 hertz, 55 decibels at 3000 hertz, and 70 decibels at 4000 
hertz.  Pure tone thresholds in the left ear were 30 decibels at 
1000 hertz, 50 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 80 decibels at 4000 hertz.  Pure tone averages of the 1000, 
2000, 3000, and 4000 hertz thresholds were 50 decibels in the 
right ear and 58 decibels in the left ear.   Speech recognition 
scores were 96 percent in the right ear and 92 percent in the left 
ear.  Word recognition scores were evaluated as being excellent in 
quiet at moderately-loud intensity levels.      

At a January 2004 VA audiological examination, pure tone 
thresholds in the right ear were 30 decibels at 1000 hertz, 45 
decibels at 2000 hertz, 55 decibels at 3000 hertz, and 65 decibels 
at 4000 hertz.  Pure tone thresholds in the left ear were 30  
decibels at 1000 hertz, 40 decibels at 2000 hertz, 70 decibels at 
3000 hertz, and 75 decibels at 4000 hertz.  Pure tone averages of 
the 1000, 2000, 3000, and 4000 hertz thresholds were 49 decibels 
in the right ear and 54 decibels in the left ear.  Speech 
recognition scores were 96 percent in the right ear and 94 percent 
in the left ear.  Word recognition scores were evaluated as being 
excellent.

Law and Regulations

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings 
may be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.   

The Board notes that the criteria for rating diseases of the ear 
were amended effective June 10, 1999, during the pendency of the 
veteran's claim.  64 Fed. Reg. 25202-25210 (1999).  Under the 
facts of this case, the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIa and VII remain the same.  The amendments include 
reorganizing sections 4.85 and 4.86 for the sake of clarity.  The 
amended regulations include two new provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  64 Fed. Reg. 
25202, 25203 (codified at 38 C.F.R. § 4.86 (2003)).  However, the 
evidence demonstrates that the veteran's hearing loss is not one 
of these exceptional patterns of hearing impairment.

Under the former and amended rating schedules, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 64 
Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. §§ 4.85, 4.86 
(2003)); tables VI, VIa and VII.  Disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In the present case, the RO has considered the veteran's claims 
under both the old and new regulations, and the applicable 
schedular criteria are substantively equivalent for purposes of 
adjudication of the veteran's claim.  There is no prejudice to the 
veteran in adjudication of the case by the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Under both the old and new regulations, inconsistent speech 
discrimination scores may make the use of puretone average and 
speech discrimination scores inappropriate, so that table VIa 
rather than table VI is for application, but only the Chief of the 
Audiology Clinic (under the old regulations) or the examiner 
(under the new regulations) may make such a determination.  See 38 
C.F.R. § 4.85 (both old and new versions).  Here, speech 
discrimination scores had been between 92 and 96 percent at all 
audiological examinations, and word recognition has been evaluated 
as excellent; thus, no such inconsistencies exist.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  
A veteran is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence 
is in relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The July 2003 audiometry findings are the results most favorable 
to the veteran's claim.  They reflect a 96 percent speech 
discrimination score and average puretone threshold of 50 decibels 
hearing impairment the right ear and a 92 percent speech 
discrimination score and average puretone threshold of 58 decibels 
hearing impairment in the left ear.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  The mechanical application of the rating 
schedule to these findings indicates this to be Level I hearing 
loss in the right ear and Level II hearing loss in the left ear, 
warranting a noncompensable evaluation pursuant to Diagnostic Code 
6100.  Mechanical application of the less favorable May 1999 and 
January 2004 VA audiological testing results in Level I hearing 
loss in both ears and a noncompensable schedular rating.  Id. 

As all medical evidence of record from May 1999 through January 
2004 is commensurate with a noncompensable rating, this is not a 
case where staged ratings are warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has considered whether this case should be referred to 
the Director, Compensation and Pension Service, for extraschedular 
consideration for rating of the veteran's service connected 
bilateral hearing loss.  The veteran contends that his bilateral 
hearing loss substantially interferes with his employment as a 
security guard so that an extraschedular rating is warranted.  The 
governing norm in such exceptional cases is:  A finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  The Board has received no evidence indicating that the 
veteran's hearing loss has interfered with his ability to obtain 
or retain employment as a security guard.  Further, speech 
discrimination scores have been evaluated as excellent, and there 
is no indication in the claims file of frequent periods of 
hospitalization for bilateral hearing loss.  Accordingly, the 
Board finds that this case does not present an exceptional or 
unusual disability picture warranting referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

The appeal for a compensable initial rating for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



